DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 5/19/2022 has been entered.  Claim 3 has been cancelled.  Claims 1-2 and 4 are pending in the current application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the Specification:
The title has been amended to state the following:  "LIQUID CRYSTAL DEVICE COMPRISING LIQUID CRYSTAL MOLECULES THAT ARE CIRCULATED IN A COUNTERCLOCKWISE DIRECTION ALONG A PLURALITY OF ORIENTATION REGIONS AND ELECTRONIC DEVICE"

End of examiner’s amendment.

Allowable Subject Matter
Claims 1-2 and 4 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art does not disclose the liquid crystal device of claim 1, in particular, wherein the first orientation region and the third orientation region are located directly between the second orientation region and the fourth orientation region, and the second orientation region and the fourth orientation region are located directly between the first orientation region and the third orientation region, wherein the first direction, the second direction, the third direction, and the fourth direction together correspond to a counterclockwise direction such that the liquid crystal molecule oriented along the first direction is directed toward the second orientation region, the liquid crystal molecule oriented along the second direction is directed toward the third orientation region, the liquid crystal molecule oriented along the third direction is directed toward the fourth orientation region, and the liquid crystal molecule oriented along the fourth direction is directed toward the first orientation region, and the liquid crystal molecules in the first, second, third and fourth orientation regions are circulated through the first, second, third and fourth orientation regions along the counterclockwise direction.  The closest prior art of Chang et al. (U.S. 2012/0154727) discloses a liquid crystal device (400, Fig. 1) comprising: a first orientation region (inner rectangular area extending across PX1, PX2, PX3, Fig. 1) in which a liquid crystal molecule (liquid crystal molecule of DM1, DM2, DM3, DM4 in the first orientation region, Fig. 1) is configured to be circulated along a predetermined rotational direction (such as circulated in a counterclockwise rotational direction from DM1 to DM4, Fig. 1) in a plan view and a plurality of pixels are included (the first orientation region comprising a plurality of pixels PX1, PX2, and PX3); and a second orientation region (outer rectangular area extending across PX1, PX2, PX3, Fig. 1) in which a liquid crystal molecule (liquid crystal molecule of DM1, DM2, DM3, DM4 in the second orientation region, Fig. 1) is configured to be circulated along the predetermined rotational direction (such as circulated in a counterclockwise rotational direction from DM1 to DM4, Fig. 1) in the plan view and a plurality of pixels are included (the second orientation region comprising a plurality of pixels PX1, PX2, and PX3), the second orientation region (outer rectangular area extending across PX1, PX2, PX3, Fig. 1) being disposed outside the first orientation region (inner rectangular area extending across PX1, PX2, PX3, Fig. 1) and directly surrounding the entire first orientation region (since the outer rectangular area of the second orientation region directly surrounds the entire inner rectangular area of the first orientation region, Fig. 1).  However, Chang fails to disclose all the combination of features including “wherein the first orientation region and the third orientation region are located directly between the second orientation region and the fourth orientation region, and the second orientation region and the fourth orientation region are located directly between the first orientation region and the third orientation region, wherein the first direction, the second direction, the third direction, and the fourth direction together correspond to a counterclockwise direction such that the liquid crystal molecule oriented along the first direction is directed toward the second orientation region, the liquid crystal molecule oriented along the second direction is directed toward the third orientation region, the liquid crystal molecule oriented along the third direction is directed toward the fourth orientation region, and the liquid crystal molecule oriented along the fourth direction is directed toward the first orientation region, and the liquid crystal molecules in the first, second, third and fourth orientation regions are circulated through the first, second, third and fourth orientation regions along the counterclockwise direction” as recited in the claim.  Examiner notes that it would not have been obvious to one of ordinary skill in the art before the time of the effective filing of the claimed invention to modify the liquid crystal device of Chang to have all the combination of features as recited in the claim.  Therefore, claim 1 is allowed, as is its dependent claim 4. 
The prior art does not disclose the liquid crystal device of claim 2, in particular, a first orientation region in which a liquid crystal molecule is oriented along a first direction, and a second orientation region in which a liquid crystal molecule is oriented along a second direction intersecting the first direction; in the pixel area, a third orientation region in which a liquid crystal molecule is oriented along a third direction intersecting the first direction and the second direction such that the liquid crystal molecule moves from the second orientation region to the first orientation region; and outside the pixel area, a fourth orientation region in which a liquid crystal molecule is oriented along the first direction, the fourth orientation region being opposed to the first orientation region with the third orientation region interposed between the first orientation region and the fourth orientation region, and a fifth orientation region in which a liquid crystal molecule is oriented along the second direction, the fifth orientation region being opposed to the second orientation region with the third orientation region interposed between the second orientation region and the fifth orientation region, wherein the third orientation region is adjacent to the first orientation region, the second orientation region, the fourth orientation region, and the fifth orientation region, wherein the first direction, the second direction and the third direction together correspond to a first circulation direction in the first, second and third orientation regions such that the liquid crystal molecules are configured to circulate through the first, second and third orientation regions along the first circulation direction, and the second direction, the first direction and the third direction together correspond to a second circulation direction in the fifth, fourth and third orientation regions such that the liquid crystal molecules are configured to circulate through the fifth, fourth and third orientation regions along the second circulation direction.  The closest prior art of Chang et al. (U.S. 2012/0154727) discloses a liquid crystal device (400, Fig. 1) comprising: a first orientation region (inner rectangular area extending across PX1, PX2, PX3, Fig. 1) in which a liquid crystal molecule (liquid crystal molecule of DM1, DM2, DM3, DM4 in the first orientation region, Fig. 1) is configured to be circulated along a predetermined rotational direction (such as circulated in a counterclockwise rotational direction from DM1 to DM4, Fig. 1) in a plan view and a plurality of pixels are included (the first orientation region comprising a plurality of pixels PX1, PX2, and PX3); and a second orientation region (outer rectangular area extending across PX1, PX2, PX3, Fig. 1) in which a liquid crystal molecule (liquid crystal molecule of DM1, DM2, DM3, DM4 in the second orientation region, Fig. 1) is configured to be circulated along the predetermined rotational direction (such as circulated in a counterclockwise rotational direction from DM1 to DM4, Fig. 1) in the plan view and a plurality of pixels are included (the second orientation region comprising a plurality of pixels PX1, PX2, and PX3), the second orientation region (outer rectangular area extending across PX1, PX2, PX3, Fig. 1) being disposed outside the first orientation region (inner rectangular area extending across PX1, PX2, PX3, Fig. 1) and directly surrounding the entire first orientation region (since the outer rectangular area of the second orientation region directly surrounds the entire inner rectangular area of the first orientation region, Fig. 1).  However, Chang fails to disclose all the combination of features including “wherein the first direction, the second direction and the third direction together correspond to a first circulation direction in the first, second and third orientation regions such that the liquid crystal molecules are configured to circulate through the first, second and third orientation regions along the first circulation direction, and the second direction, the first direction and the third direction together correspond to a second circulation direction in the fifth, fourth and third orientation regions such that the liquid crystal molecules are configured to circulate through the fifth, fourth and third orientation regions along the second circulation direction” as recited in the claim.  Examiner notes that it would not have been obvious to one of ordinary skill in the art before the time of the effective filing of the claimed invention to modify the liquid crystal device of Chang to have all the combination of features as recited in the claim.  Therefore, claim 2 is allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C LEE/Primary Examiner, Art Unit 2871